DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains at least the following matter not disclosed in the prior-filed application: Figures 6-12 and related specification sections; recitation of a protector in the form of a flat module/“side wall;” recitations of forming a prismatic shape with a polygonal section with a plurality of side wall structures; a kit of elements for forming a protector; using clamps to join elements of the protector; a flat module or multi-dimensional structure of mesh type; and methods of assembling a protective device from a plurality of side walls. 
This application repeats a substantial portion of prior Application No. 15/108,471, filed 6/27/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamps of claims 7, 8, 13, 14, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6 in Fig. 3; and 402 in Fig. 4 (it appears as though 402 should be replaced with 420).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 420 on page 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Figure 12 is recited in the Brief Description of the Drawings section as a “kit” however, in Fig. 12 there is presently no reference character indicating a “kit.” A new reference character with an arrow pointing to the elements in Fig. 12 should be added. 
Figure 13 is recited in the Brief Description of the Drawings section as a “method” however, in Fig. 13 there is presently no reference character indicating a “method.” A new reference character with an arrow pointing to the steps in Fig. 13 should be added. 
Claims 8, 9, 13, 14, and 15 each recite the phrase “anchors or rods.” A review of the specification shows that whenever the phrase is used verbatim, only a single reference character is provided. It is therefore unclear what if any differentiation should be made with respect to what constitutes an anchor or a rod and if both elements are actually illustrated in the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims(s) 2 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 11-14, 17, and 18 of U.S. Patent No. 10,849,282 B2 to Romero Araguete et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent teaches a protective device comprising a plurality of pairs of multi-pronged elements having the limitations of claim 1 of the present application verbatim, with the only difference being the overall shape of the protector being a cylinder in the Patent and “a flat module or multi-dimensional structure” in the present application. A cylinder is notably a multi-dimensional structure. Furthermore, it would have been an obvious change of shape to form a polygonal shape prism such as a triangle, a square, a rectangle, or a pentagon from a plurality of flat modules, in place of a cylinder as the goal of the protector is to circumscribe a plant, bush, tree, or other object within the confines of the protector. In this manner, forming a similar circumscribing structure from planar members would merely be an obvious simplification of manufacture of the protector. It has been held that the configuration of the claimed shape of a device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Additionally, forming the protector from multiple sidewalls into a polygonal shape would merely provide an obvious adjustability as compared to a cylindrical protector formed in one piece as multiple sidewalls could be configured in situ with respect to various objects intended to be protected and/or over the lifetime usage of the protector with respect to an object such as a tree or bush which increases in size over time. Providing adjustability of circumscribing protectors in this manner is known in the art and eliminates the need to replace a protector entirely by providing the ability of making the same protector larger in situ. It has been held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment, providing of adjustability to the prior art would have been obvious. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). With regards to the kit, the Patent teaches forming a cylindrical protector from at least one side wall using a plurality of wires and anchors or rods which are joined to the side wall via additional wires. Forming the cylinder of the Patent from two or more side walls would merely require making portions of the structure separable. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Furthermore, as outlined above, forming the structure from a plurality of elements would provide an obvious adjustability such that a kit comprising in situ configurability of a protector compared to a fixed diameter would have been obvious. Finally, with respect to the methods of claims 14 and 15, the Patent teaches a cylindrical protective device comprising the elements of present claim 1. The product formed by the steps of claims 14 and 15 differs only from the protector in the apparatus claims of the Patent by the shape being polygonal. As outlined above, this is an obvious change in size and adjustability. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 12:
a second protector device - “device” has been found to be a generic placeholder for invoking 35 USC 112(f) Williamson v. Citrix (Fed. Cir. 2015). The generic placeholder is preceded by the phrase “protector” but does not provide any definitive structure(s) for performing this function. The claim also lacks recitation of any other structure(s) which could be interpreted to provide the function of protecting. A protector device is therefore interpreted in the same manner as claim 2, from which claim 12 draws dependency, which recites a “protector device” comprises “three or more side walls according to claim 1, wherein the side walls are attached to each other to form a prismatic shape with a polygonal section, with a first end, and a second end, wherein the first end of the protector device is disposed on a horizontal surface.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recites three or more side walls according to claim 1, wherein the side walls are attached to each other to form a prismatic shape with a polygonal section… and wherein each prism has as many side walls as sides has the section.” It is completely unclear what effect if any the italicized portion of the claim confers. First, the side walls forming a prismatic shape have not been defined to be a prism such that “prism” in line 4 appears to lack antecedent basis. Second, forming the side walls into the prismatic shape would appear at most to provide a singular prism such that the recitation of “each prism” which implies there is more than one prism is unclear. Third, if the prismatic shape is a triangular, rectilinear, or pentagonal cross section, then it would appear to inherently be a prism having as many side walls as the particular shape requires. It is therefore suggested that the italicized portion of the claim be deleted. 
Claims 3-12 draw dependency from claim 2 and incorporate the indefiniteness of the parent claim. Each of claims 3-12 is therefore rejected for at least the same rationale outlined above with respect to claim 2 for failure to overcome the same.
Claim 3 recites “the spikes project axially away from the central axis of the prism and perpendicular to the side walls of the prism.” Claim 3 draws dependency from claims 1 and 2, wherein claim 1 recites a plurality of pairs of multi-pronged elements, wherein each pair has first and second pronged elements, each having at least two spikes. First, it is unclear what the antecedent basis for “the spikes” in line 1 of claim 3 is intended to cover. Is it drawn to each and every spike recited in claim 1? Second, a central axis of the prism has not been positively recited such that the antecedent basis for “the central axis of the prism” in line 2 is not present. Third, “the prism” does not appear to have proper antecedent basis as claim 2, from which claim 3 draws dependency, recites the side walls form a prismatic shape but there is no positive recitation of “a prism.” 
Claims 4-6 each recite the phrase “the section of the prism” in line 1. There is insufficient antecedent basis for this limitation in the claims. As outlined above, the sidewalls are taught to form a prismatic shape with a polygonal section, however, a prism having a section is not positively recited in claim 2 from which claims 4-6 draw dependency. 
Claim 7 recites “the side walls” in line 1. Claim 7 draws dependency from claim 2 which recites three or more side walls. It is presently unclear if “the side walls’ in claim 7 refers to all or only a subset of the three or more side walls in claim 2. It is additionally unclear if all of the side walls must be directly connected to all of the other side walls using the clamps or wires, or if only adjacent side walls are connected to respective side walls such that the prismatic shape is formed. 
Claim 9 recites “the anchors or rods” in line 1 and “the vertices of the polygonal base” in lines 1-2. There is insufficient antecedent basis for “the anchors or rods” in the claim and while three or more side walls are recited to form a prismatic shape with a polygonal section, there is a lack of antecedent basis for “the vertices” and “the polygonal base.” 
Claim 9 recites “the anchors or rods” in line 1 and then “in such a way that there are as many rods as there are vertices” in line 2. If anchors are selected in line 1, it is unclear if there is antecedent basis for “the rods” in line 2. Furthermore, it is unclear if rods must necessarily be present in line 1 such that the effect of “anchors” on the metes and bounds of the claims is unclear. Finally, the phrase “in such a way” is unclear because it does not necessitate that there is a rod/anchor in each of the vertices but appears to only require that the number of rods/anchors is equal to the number of vertices such that there could be four rods/anchors in a single vertex of rectangular prism. 
Claim 10 recites “the first and second end spikes.” As claims 1-2, from which claim 3 draws dependency, recite a plurality of multi-pronged elements which have first and second spikes, it is unclear if claim 10 is referring to any and all first and second spikes or a subset thereof. 
Claim 12 recites that the protector device is connected to a second protector device. It is presently unclear if the second protector device is intended to be identical to the protector device outlined in claim 2 or can comprise a different construction therefrom. 
Claim 13 recites “a plurality of side walls as necessary to configure the desired prism or cylinder.” First, there is a lack of antecedent basis for the limitations “the desired prism or cylinder” in line 2. Second, it is unclear what the metes and bounds of “as necessary to configure” are intended to be. 
Claim 14 recites “a side wall according to claim 1 formed by the union of a plurality of multi-pronged elements that give rise to a flat module or multi-dimensional structure of mesh type from which end spikes protrude.” First, it is unclear what is meant by “that give rise to” as the side wall of claim 1 is already established to be formed by a plurality of multi-pronged elements configured as a flat module or multi-dimensional structure from which the end spikes protrude. Second, it is unclear what “of mesh type” requires as there is no description of mesh in the claims and the specification does not define what is meant by “mesh type.” 
In line 5 of claim 14, the limitation “the multi-dimensional flat piece” lacks antecedent basis. Furthermore, it is unclear how something can be both “flat” and “multi-dimensional” simultaneously. 
Claim 14 recites the limitation "step 1” in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the anchors or rods into the ground” in line 9.  There is insufficient antecedent basis for the limitations “the anchors or rods” and “the ground” in the claim. 
Claim 14 recites “placing the protector device configured in step b) adjacent the driven anchors or rods and is then attached to the anchors or rods by means of clamps or wires” in lines 10-11. First, claim 14 recites “A method of assembling a cylindrical protective device… comprising the following steps” in the preamble of lines 1-4. In step b), it is recited that a plurality of multi-pronged elements are attached to each other by means of a plurality of clamps or wires. It is not clear from this recitation or in view of the preamble that step b) forms a complete protector device as required by step d). Second, step d) recites “driven anchors or rods” in line 10 but step c) recites “driving or nailing the anchors or rods into the ground.” It is unclear if step d) is narrowing the driving or nailing in step c) to only driving in step d) which would be an impermissible narrowing of scope in the same claim, or if “driving or nailing” results in “driven anchors or rods.” Third, “is then attached” is unclear as it does not appear to refer to the protector device at the beginning of step d) and is additionally not recited as a positive step of “attaching the protector device to the anchors or rods by means of clamps or wires” such that it is unclear what effect “is then attached” has on the scope of the claim. 
Claim 15 recites “a plurality of side walls according to claim 1 formed by the union of a plurality of multi-pronged elements that give rise to a plurality of flat modules or multi-dimensional structures of mesh type from which end spikes protrude.” First, it is unclear what is meant by “that give rise to” as the side wall of claim 1 is already established to be formed by a plurality of multi-pronged elements configured as a flat module or multi-dimensional structure from which the end spikes protrude. Second, it is unclear what “of mesh type” requires as there is no description of mesh in the claims and the specification does not define what is meant by “mesh type.” 
In line 6 of claim 15, the limitation “the desired prismatic configuration” lacks antecedent basis. 
Claim 15 recites the limitation "step 1” in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the anchors or rods into the ground” in line 9.  There is insufficient antecedent basis for the limitations “the anchors or rods” and “the ground” in the claim. 
Claim 15 recites “placing the protector device configured in step b) adjacent the driven anchors or rods and is then attached to the anchors or rods by means of clamps or wires” in lines 10-11. First, claim 15 recites “A method of assembling a polygonal-based prismatic protective device… comprising the following steps” in the preamble of lines 1-4. In step b), it is recited that a plurality of flat modules or multi-dimensional structures are attached to each other by means of a plurality of clamps or wires. It is not clear from this recitation or in view of the preamble that step b) forms a complete protector device as required by step d). Second, step d) recites “driven anchors or rods” in line 10 but step c) recites “driving or nailing the anchors or rods into the ground.” It is unclear if step d) is narrowing the driving or nailing in step c) to only driving in step d) which would be an impermissible narrowing of scope in the same claim, or if “driving or nailing” results in “driven anchors or rods.” Third, “is then attached” is unclear as it does not appear to refer to the protector device at the beginning of step d) and is additionally not recited as a positive step of “attaching the protector device to the anchors or rods by means of clamps or wires” such that it is unclear what effect “is then attached” has on the scope of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 1521240 to Graham.
Re: Claim 13. As best understood due to indefiniteness, Graham teaches a portable sectional fence (page 1, lines 14-20) kit for the assembly of a protector device comprising:
a plurality of side walls (panels formed by 1 and 2; page 1, lines 15-20 - plurality of panels forming a fence) as necessary to configure the desired prism or cylinder (Fig. 2 illustrates a fence enclosing a rectangular region and is thus interpreted to be in the shape of a rectangular prism);
a plurality of clamps or wires to join the side walls (Figs. 3-4; 3, hook member; page 2, lines 18-32 - hooks couple each of the vertical members and each of the panels together);
a plurality of anchors or rods (Fig. 3; 4/7, vertical locking member having a point or stake driven into the ground; page 2, lines 35-37); and
a plurality of clamps or wires to join the side walls to the anchors or rods (3; page 2, lines 18-32 - hooks couple vertical members and panels together).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0255715 A1 to Demel.
NOTE: As outlined above in the Priority section of the present office action, the Applicant’s claim of benefit to the earlier filed application appears to be erroneous as there is substantial new matter that does not have support in the original, parent application. As such, the priority date of the new subject matter is necessarily the filing date of the present application, 11/9/2020, rather than the earliest priority date of the parent application of 1/20/2014. In view of the latter, priority date, prior art with intervening priority dates become applicable. 
Re: Claim 13. As best understood due to indefiniteness, Demel teaches a modular structure to protect plants and bulbs from animals (Abstract) comprising a plurality of elements which are attached together to form the structure (i.e. a kit), the kit for the assembly of a protector device comprising:
a sidewall forming a desired cylinder (flexible mesh or netting - Fig. 25);
a plurality of clamps or wires to join the side walls (C-rings - 7; [0015] - wire ties secure the mesh or netting to the frame and vertical poles);
a plurality of anchors or rods (vertical poles - 1/2/3/4 in Fig. 2); and
a plurality of clamps or wires to join the side walls to the anchors or rods ([0015] - wire ties secure the mesh or netting to the frame and vertical poles).
	However, it is not expressly disclosed that the kit comprises a plurality of side walls as necessary to configure the desired prism or cylinder. One of ordinary skill in the art would have found it obvious to utilize two or more sidewalls of mesh/netting as outlined with respect to Demel to form the cylinder as shown as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). One of ordinary skill in the art would have been motivated to form the protector device of Demel with two or more sidewalls to configure the cylinder so as to allow greater modularity of the device and the ability to adjust the diameter readily as the plant which is being protected grows. It would be easier and make less waste to increase the radius of the vertical poles and to attach an additional length of sidewall to the arclength of the increased circumference than to remove all of the sidewall and to replace it completely with a larger sidewall. 
Allowable Subject Matter
The subject matter of claims 1-12 and 14-15 appears to contain the same novelty as parent application 15/108,471, now US Patent 10,849,282. However, in view of the double patenting and indefiniteness rejections above, patentability is presently precluded. Correction of the rejections under 35 USC 112(b) and the filing of a terminal disclaimer with respect to the aforementioned Patent would appear to place claims 1-12 and 14-15 in condition for allowance. 
In view of the allowable subject matter of parent application 15/108,471, now US Patent 10,849,282, claim 13 would appear to be allowable despite the priority benefit issues outlined above if the features of claim 1 were recited therein in the same manner as claims 2-12 and 14-15. Applicant is therefore advised to amend claim 13 to recite “a plurality of side walls according to claim 1.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647      

/MONICA L PERRY/Primary Examiner, Art Unit 3644